DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “a stream generating device that is adapted to guide a gas stream that is adapted to be charged with residues present inside the housing through the housing of the irradiation device along a streaming path in which the gas stream at least partially streams alongside or through the at least one irradiation unit for removing resides from the housing”. This limitation, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic components. That is, other than reciting a stream generating device, nothing in the claim element precludes the step or 
This judicial exception is not integrated into a practical application because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the separating device" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mamrak et al. [Mamrak] (US PGPub 2021/0170494).

As to claim 1
Mamrak discloses an irradiation device (energy source 908, see Fig. 7) for an apparatus (additive manufacturing machine 900, see Fig. 7) for additively manufacturing three-dimensional objects (object 415, see Fig. 2) by means of successive layerwise selective irradiation and consolidation of layers of a build material (powder 416, see Fig. 2) which can be consolidated by means of an energy source (energy source 908, see Fig. 7), which irradiation device comprises at least one irradiation unit (lens 914/one or more sensitive components 964, see Fig. 7), preferably an optical unit (lens 914), arranged in a housing (closed loop system 960, see Fig. 7) of the irradiation device, As to claim 2
Mamrak discloses the irradiation device according to claim 1, characterized in that the stream generating device is adapted to adjust a position and/or an orientation, in particular a streaming direction, of at least one part of the streaming path dependent on a residue travel direction or a position and/or an orientation, in particular a streaming direction, of at least one part of the streaming path is defined dependent on a residue travel direction (see paragraph 0054, lines 3-5 and paragraph 0057, lines 11-16). As to claim 3
Mamrak discloses the irradiation device according to claim 1, characterized in that the streaming path at least partially extends from a bottom region to a top region of the housing (9), in particular from a floor to a ceiling of the housing (see flow of purge air 962, Fig. 7). As to claim 4
As to claim 11
Mamrak discloses the irradiation device according to claim 1, characterized in that the irradiation unit is or comprises a scanner unit, preferably an x- and y-scanner, and/or at least one optical unit, in particular a lens or a lens assembly (see paragraph 0058, lines 1-5). As to claim 12
Mamrak discloses the irradiation device according to claim 1, characterized in that the stream generating device comprises a tempering unit adapted to temper, in particular to cool, the gas stream to a defined target temperature (see paragraph 0062, lines 1-9). As to claim 13
Mamrak discloses the irradiation device according to claim 12, characterized in that the stream generating device is adapted to control at least one property of the gas stream, preferably a flow rate and/or a streaming velocity and/or the temperature of the gas stream, dependent on at least one tempering parameter, preferably the temperature of the gas stream and/or the temperature of the at least one irradiation unit (see As to claim 14
Mamrak discloses an apparatus (additive manufacturing machine 900, see Fig. 7) for additively manufacturing three-dimensional objects (object 415, see Fig. 2) by means of successive layerwise selective irradiation and consolidation of layers of a build material (powder 416, see Fig. 2) which can be consolidated by means of an energy source (energy source 908, see Fig. 7), characterized by an irradiation device (energy source 908, see Fig. 7) that comprises at least one irradiation unit (lens 914/one or more sensitive components 964, see Fig. 7), preferably an optical unit (lens 914), arranged in a housing (closed loop system 960, see Fig. 7) of the rradiation device, wherein the irradiation device comprises a stream generating device (second gas circulation device 968, see Fig. 7) that is adapted to guide a gas stream (second gas/flow of purge air 962; see paragraph 0056, line 4) that is adapted to be charged with residues present inside the housing through the housing of the irradiation device along a streaming path in which the gas stream at least partially streams alongside or through the at least one irradiation unit for removing residues (contaminants; see paragraph 0056, line 18) from the housing (see paragraph 0056, lines 14-22). As to claim 15
Mamrak discloses a method for operating an apparatus (additive manufacturing machine 900, see Fig. 7) for additively manufacturing three-dimensional objects (object 415, see Fig. 2) by means of successive layerwise selective irradiation and lens 914), arranged in a housing (closed loop system 960, see Fig. 7) of the irradiation device, characterized by guiding a gas stream (second gas/flow of purge air 962; see paragraph 0056, line 4) through the housing of the irradiation device along a streaming path along which the gas stream at least partially streams alongside or through the at least one irradiation unit, wherein the generated gas stream is charged with residues present inside the housing for removing the residues (contaminants; see paragraph 0056, line 18) (see paragraph 0056, lines 14-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamrak et al. [Mamrak] (US PGPub 2021/0170494) in view of Wakelam et al. [Wakelam] (US PGPub 2020/0061655).

As to claim 5
Mamrak discloses the irradiation device as cited in claim 1; however, Mamrak fails to specifically disclose the irradiation device characterized in that the stream generating device (10) comprises at least two stream inlets and at least one stream outlet. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mamrak’s invention with Wakelam’s in order to have multiple streams having different flow characteristics coming into the housing, since doing so would allow multiple flow characteristics of the multiple streams control to desirable levels to substantially remove particulate matter from within the housing (see Wakelam paragraph 0017, lines 22-30).

As to claim 6
Mamrak and Wakelam disclose the irradiation device according to claim 4, characterized in that the at least two stream inlets are arranged in two different wall structures (walls 32 and 24, see Fig. 2) of the housing and/or the at least one stream outlet is arranged in a ceiling structure (wall 78, see Fig. 2) of the housing (see Wakelam Fig. 2).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamrak et al. [Mamrak] (US PGPub 2021/0170494) in view of Hofmann et al. [Hofmann] (US PGPub 2019/0022940).

As to claim 9

Hofmann discloses a stream generating device (stream generating unit 2, see Fig. 1) comprises at least one separating device (filter unit 5, see Fig. 1) that is adapted to separate, in particular filter, residues (particles 4, see Fig. 1) from a gas stream (stream of process gas 3, see Fig. 1) (see paragraph 0037, lines 5-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mamrak’s invention with Hofmann’s in order to separate the contaminants from the second gas, since doing so would permit clean gas to re-enter the housing and further clean the irradiation units.

Allowable Subject Matter
Claims 7, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art references, individually nor in combination, teach the irradiation device characterized in that the at least one stream inlet or outlet comprises at least two stream vents, preferably a plurality of stream vents. Accordingly, claim 7 is allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115